                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 GINA TORRES, ET AL.                            )
                                                )
           Plaintiffs,                          )
                                                )
 vs.                                            )       Case No. 4:19-CV-1525-DDN
                                                )
 CITY OF ST. LOUIS, ET AL.                      )       JURY TRIAL DEMANDED
                                                )
       Defendants.                              )

                    PLAINTIFFS’ MEMORANDUM IN OPPOSITION
                   TO DEFENDANT OFFICERS MOTION TO DISMISS
                COUNTS II, IV, VI, VIII FOR FAILUTE TO STATE A CLAIM

       COME NOW Plaintiffs and for Plaintiffs’ Memorandum in Opposition to Defendant

Officers’ Motion to Dismiss Counts II, IV, VI and VIII for Failure to State and Claim, state as

follows:


I.     LEGAL STANDARD.

       To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S.

662, 678 (U.S. 2009). The Supreme Court defines a “plausible” claim as one where “the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. Determining whether a complaint states a plausible claim

for relief will be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense. Id. at 679. When there are well-pleaded factual allegations, a

court should assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief. Id. A district court must accept the allegations contained in the complaint

as true, and all reasonable inferences from the complaint must be drawn in favor of the


                                                    1
nonmoving party. Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 590 (8th Cir.

2004). Federal courts “are enjoined to view civil right pleadings liberally.” Williams v. Town of

Okoboji, 606 F.2d 812, 814 (8th Cir. 1979).


II.    COUNTS II AND VI STATE A CLAIM AGAINST THE DEFENDANT
       OFFICERS FOR CONSPIRACY UNDER 42 U.S.C. § 1983 AND § 1985.

       Pursuant to Eighth Circuit precedent, where parties conspire to deprive a plaintiff of their

constitutional rights, “each is jointly liable for his or her co-conspirators’ acts in furtherance of

the conspiracy.” Livers v. Schenck, 700 F.3d 340, 360 (8th Cir. Neb. 2012).

       To establish a conspiracy under 42 U.S.C. § 1985, plaintiffs must prove: (1) a conspiracy;

(2) ‘for the purpose of depriving, either directly or indirectly, any person or class of persons of

equal protection of the laws, or equal privileges and immunities under the laws,’ (3) that one or

more of the conspirators did, or caused to be done, ‘any act in furtherance of the object of

the conspiracy,’ and (4) that another person was ‘injured in his person or property or deprived of

having and exercising any right or privilege of a citizen of the United States.’” Noble v.

American National Property & Casualty Insurance Co., 297 F.Supp.3d 998, 1005–06 (D.S.D.,

2018), citing Larson by Larson v. Miller, 76 F.3d 1446, 1454 (8th Cir. 1996). [Emphasis

supplied.] To establish a 42 U.S.C. § 1983 claim, a plaintiff must show: (1) that the defendant

conspired with others to deprive him of constitutional rights; (2) that at least one of the alleged

coconspirators engaged in an overt act in furtherance of the conspiracy; and (3) that the overt act

injured the plaintiff. Askew v. Millerd, 191 F.3d 953, 957 (8th Cir. 1999). Evidence of an

agreement to deprive a plaintiff of constitutionally guaranteed rights typically is circumstantial.

Livers v. Schenck, 700 F.3d 340, 361 (8th Cir. Neb. 2012). [Emphasis supplied.] Furthermore,

Plaintiffs are not required to name all members of the conspiracy as individual defendants in the



                                                 2
suit in order to state a cause of action for conspiracy. See Busbice v. Reiss, 2014 WL 12591670,

at *2 (C.D. Cal. 2014).

        A.     COUNTS II AND VI SHOULD NOT BE DISMISSED UNDER THE
               INTRACORPORATE CONSPIRACY DOCTRINE.

        Defendants’ Motion to Dismiss contends that Plaintiffs’ claim for conspiracy in Counts II

and VI is barred by the “intracorporate conspiracy” doctrine. The Defendant Officers’ Motion to

Dismiss relies heavily on Kelly v. Cty. of Omaha, 813 F.3d 1070, 1078 (8th Cir. 2016) for the

proposition that any Section 1985 conspiracy claim against police officers is barred under the

intracorporate conspiracy doctrine. Kelly involved a very distinguishable civil rights claim

arising from a housing case against a municipality and its code inspectors. In Kelly both the

municipality and its employees were defendants. There the Court stated in dicta, after holding

that the plaintiff had failed to plead an actionable conspiracy, that additionally the “City could

not conspire with itself through its agents” acting in the course and scope of their employment

and therefore the intracorporate conspiracy would have also barred the conspiracy claim. Id. at

1079.

        Importantly, the intracorporate conspiracy doctrine has been specifically rejected in the

context of civil rights conspiracy claims against police officers related to the use of excessive

force. In fact, the Honorable Audrey G. Fleissig of this Court recently rejected the application of

the intracorporate conspiracy doctrine under Kelly to a claim of conspiracy against officers

relating to an excessive force claim. See Morgan-Tyra et al. v. City of St. Louis et al, Case No.

4:18-CV-01799-AGF (October 30, 2019). In Morgan-Tyra Judge Fleissig held as follows:


        The City argues that the civil conspiracy claim should be dismissed as barred by the
        intracorporate conspiracy doctrine. The intracorporate conspiracy doctrine provides that
        “a local government entity cannot conspire with itself through its agents acting within the



                                                 3
       scope of their employment.” Kelly, 813 F.3d at 1078 (quoting L.L. Nelson Enters., Inc. v.
       County of St. Louis, Mo., 673 F.3d 799, 812 (8th Cir. 2012)).

       The Eighth Circuit has not addressed whether the doctrine applies to conspiracies
       involving underlying claims of excessive force or unreasonable seizure under § 1983,
       and the judges of this District have declined to apply the intracorporate conspiracy
       doctrine to such claims, at least at the pleading stage. See, e.g., Newbold v. City of Saint
       Louis, Missouri, No. 4:18CV1572 HEA, 2019 WL 3220405, at *6 (E.D. Mo. July 16,
       2019) (collecting cases); see also Golden v. Moutray, No. 4:17 CV 284 DDN, 2018 WL
       1784395, at *4 (E.D. Mo. Apr. 13, 2018) (“Some courts have held that the intracorporate
       conspiracy doctrine does not protect conspiracies to commit excessive force under
       Section 1983[,] . . . reason[ing] that the intracorporate conspiracy doctrine was
       created to shield corporations and their employees from conspiracy liability for
       routine, collaborative business decisions that are later alleged to be discriminatory,
       and police misconduct does not fit that mold . . . .”) (cleaned up and citations omitted).
       Here, too, the Court finds that it is inappropriate to apply the intracorporate
       conspiracy doctrine at this stage. Therefore, the Court will deny Defendants’ motion to
       dismiss Count III.
       Id. at 15-16. [Emphasis supplied]

Judge Fleissig’s analysis is directly on point and the Officers’ Motion to Dismiss Counts II and

VI on the basis of the “intracorporate conspiracy doctrine” should be denied for the same

reasons.

       Furthermore, Kelly is also distinguishable because the City here is not a defendant in

Counts II and VI and there is no allegation of the officers conspiring with the City itself. See

Garza v. City of Omaha, 814 F.2d 553, 556 (8th 1987) (Permitting conspiracy claim under Sec.

1985 where “Several of the City's officials and officers were named as defendants both in their

official and individual capacities. Moreover, the jury selectively found only two of the individual

officers of the Parks and Recreation Department, Heston and Kauffeld, liable for conspiracy to

deprive Garza of his federally protected rights.”)

       Finally, a well-established exception to the intracorporate conspiracy doctrine exists if

any members of the conspiracy are motivated by “personal reasons.” See Carhart v. Smith, 178

F. Supp. 2d 1048, 1066 (D. Neb. 2001) (Intracorporate conspiracy defense did not apply where


                                                 4
one of the conspirators was acting “in part for personal reasons associated with his re-election

campaign.”) Here Plaintiff has alleged specific personal motivations of members of the

conspiracy which were beyond the regular course and scope of the officers’ employment with the

City of St. Louis, including that the officers acted in an “improper effort to help an officer of the

Department and a neighbor of Plaintiffs who lived near the subject property, and who had a

history of disputes with Decedent.” See Doc. 32, Amended Complaint, paras. 12-13.

       B.      PLAINTIFFS’ CONSPIRACY                 CLAIMS       ARE     NOT     BARRED        BY
               QUALIFIED IMMUNITY.

       The affirmative defense of qualified immunity, asserted in Defendants’ Motion to

Dismiss, involves a two-step inquiry: (1) whether the facts shown by the plaintiff make out a

violation of a constitutional or statutory right (in this context, whether excessive force was used

by Defendant Nikolov), and (2) whether that right was clearly established at the time of the

defendant's alleged misconduct. See Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150

L.Ed.2d 272 (2001); Brown v. City of Golden Valley, 574 F.3d 491, 496 (8th Cir. 2009).

       The Fourth Amendment right to be free from unreasonable seizure protects against the

use of excessive force in the apprehension or detention of a person. Ward v. Olson, 939 F. Supp.

2d 956, 961 (D. Minn. 2013). To establish a constitutional violation under the Fourth

Amendment in an excessive force case, the question is whether the amount of force used was

objectively reasonable under the particular circumstances. Brown v. City of Golden Valley, 574

F.3d 491, 496 (8th Cir. 2009). “The relevant, dispositive inquiry is whether it would be clear to

a reasonable officer that his conduct was unlawful in the situation he confronted.” Id. at 499.

The test is an objective one, and an officer's good intentions will not make an objectively

unreasonable use of force constitutional. See Graham v. Connor, 490 U.S. 386, 397, 109 S. Ct.

1865, 1872 (U.S. 1989).

                                                 5
       Courts have also noted that the severity of the injury the plaintiff suffered is also relevant

to the existence of a constitutional violation. See Crumley v. City of St. Paul, 324 F.3d 1003,

1007 (8th Cir. 2003) (“In addition to the circumstances surrounding the use of force, we may

also consider the result of the force”); Dormu v. D.C., 795 F. Supp. 2d 7, 22 (D.D.C. 2011)

(stating in an excessive force case that, although the severity of injury “is not by itself the basis

for deciding whether the force used was excessive, ... it is a relevant factor”). Here Plaintiffs

have pleaded that the officers discharged their weapons approximately 93 times and shot

Plaintiff’s decedent 24 times. Amended Complaint, para. 11. Furthermore, an officer is not

entitled to qualified immunity with regard to the execution of a search warrant where their

conduct in executing the warrant is not objectively reasonable. See Walden v. Carmack, 156 F.3d

861, 873 (8th Cir. 1998).

       The Eighth Circuit takes “a broad view of what constitutes ‘clearly established’ under the

qualified immunity analysis” and “the balance favors the plaintiff when the test is based

solely on the allegations in the complaint.” Whisman Through Whisman v. Rinehart, 119 F.3d

1303, 1309 (8th Cir. (Mo.) 1997). “A right is ‘clearly established’ when the contours of the right

are sufficiently clear that a reasonable official would understand that what he is doing violates

that right.” Whisman, 119 F.3d at 1309. The Eighth Circuit has held that “In determining whether

the legal right at issue is clearly established, this circuit applies a flexible standard, requiring

some, but not precise factual correspondence with precedent, and demanding that officials apply

general, well-developed legal principles.” Whisman, 119 F.3d at 1309, citing J.H.H. v.

O'Hara, 878 F.2d 240, 243 (8th Cir. 1989). Qualified immunity will only apply where an

official’s “conduct was objectively legally reasonable in light of the information they possessed

at the time of the alleged violation.” James ex rel. James v. Friend, 458 F.3d 726, 730 (8th Cir.



                                                 6
2006). The Eighth Circuit has further held that “qualified immunity is an affirmative defense,

which will be upheld on a 12(b)(6) motion only when the immunity is established on the

face of the complaint.” Whisman, 119 F.3d at 1309. This is why qualified immunity is usually

raised by a motion for summary judgment after discovery has been conducted. See Id.

       Defendants argue that “this Court should find the search warrant was facially valid, and

Plaintiffs have not identified a clearly established right violated by the Defendants’ execution of

a valid search warrant” and further that “Plaintiffs fail to plead the existence of a conspiracy

because the face of the Complaint shows that the Defendant Officers were acting within the

scope of their employment executing a facially valid search warrant.”

       First, it is simply not true that Plaintiffs have failed to plead substantial reasons for

questioning the validity of the search warrant. See Am. Complaint, para. 15. Moreover,

Defendants’ reliance on the purported facial validity of the search warrant is immaterial in

regards to Plaintiffs’ claims in this action that the Defendants had a conspiracy to use excessive

force and to subsequently cover up that use of excessive force. See Doc. 32, Am. Complaint,

para. 31 (“The conspiracy included but was not limited to the use of excessive force, and the

making of false and misleading statements after the events at issue so as to justify the shootings

and to create an appearance not in accordance with the actual facts of the shooting and Plaintiff’s

decedent’s death.”) Defendants’ motion simply fails to address the actual constitutional

violations encompassed by the alleged conspiracy. 1 These are independent violations of



1
   Again, limited discovery to date has also disclosed that the camera that allegedly
“compromised” the officers and was used to go from a “knock and announce” entry to a “no
knock,” and to justify the excessive levels of force used in the execution of the warrant, would
have been clearly known to the Officers based on prior surveillance described in the search
warrant affidavit. This use of force in executing the warrant includes the “no knock” breach of
the front door, discharge of the flash bang, firing of their weapons approximately 93 times, and
shooting Plaintiff’s decedent 24 times, all as alleged in the Amended Complaint.
                                                7
constitutional rights which are not predicated on the facial validity of the search warrant.

“Possession of a search warrant does not give the executing officers carte blanche as to its

execution.” Walden v. Carmack, 156 F.3d 861, 873 (8th Cir. 1998). “The ‘when’ and ‘how’ of

otherwise legitimate law enforcement actions may always render such actions unreasonable.” Id.

        Defendants further argue that “since it cannot be said it was clearly established on June 7,

2017 that agents of a municipality, such as Defendant Officers, can be held liable for conspiracy

under 42 U.S.C. § 1985 or § 1983 in connection with the execution of a valid search warrant,

Counts II and VI fail to allege facts from which this Court could infer that Defendants violated

Decedent’s clearly established constitutional rights.”

        Again, Defendants focus on the search warrant while ignoring that the pleaded goal of the

conspiracy related to the execution of that search warrant and subsequent efforts to conceal the

officers’ excessive force, all in violation of clearly-established rights. It is clearly established that

police officers have no right to conspire to violate constitutional rights. See Livers v. Schenck,

700 F.3d 340, 360 (8th Cir. 2012). There is a clearly established right to be free from the use of

excessive and unreasonable force, and in particular the use of lethal force where a subject does

not pose a significant threat of death or serious physical injury to the officers or others. See

Wallace v. Gibson, 2008 WL 11426813, at *5 (W.D.Mo. 2008). Here, defendants have not even

brought a motion to dismiss on qualified immunity grounds as to Count I for excessive force.

Furthermore, there is also a clearly-established right to be free from the manufacture of false

evidence by police officers. See Livers v. Schenck, 700 F.3d 340, 360 (8th Cir. 2012).

        Plaintiffs have sufficiently alleged a conspiracy to violate their clearly established

constitutional rights, and therefore Defendant Officers are not entitled to qualified immunity on

the face of the pleadings as to Plaintiffs’ conspiracy claims.



                                                   8
       C.      PLAINTIFFS HAVE PLAUSIBLY ALLEGED THE EXISTENCE OF A
               CONSPIRACY TO VIOLATE DECEDENT AND PLAINTIFF DENNIS
               TORRES’ RIGHTS.

       Defendants contend that Plaintiffs have not alleged sufficient facts to establish a

“plausible” claim for conspiracy. “Iqbal and Twombly did not abrogate the notice pleading

standard of Rule 8(a)(2),” and plaintiffs are not required to plead every fact they intend to prove.

See Hamilton v. Palm, 621 F.3d 816, 817 (8th Cir. (Mo.) 2010). Furthermore, in evaluating this

contention, Plaintiffs are entitled both the allegations contained in the complaint, assumed as

true, and all reasonable inferences from the complaint must be drawn in favor of Plaintiffs. See

Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 590 (8th Cir. 2004).

       Defendants attempt to confuse the issue by relying on several cases relating to the

evidence required to prove a conspiracy, which is germane to the Court’s analysis as only very

limited discovery has been done. For example, Defendants rely on Crutcher-Sanchez v. County

of Dakota, 687 F.3d 979, 987 (8th Cir. 2012) and Mettler v. Whitledge, 165 F.3d 1197 (8th Cir.

1999), however these cases relate to summary judgment proceedings, and therefore have nothing

to do with the pleading requirements for a conspiracy claim.

       Furthermore, Defendant Officers’ argument is simply off base. Plaintiffs have alleged the

specific motivation behind the conspiracy, namely that the Defendant Officers and other officers

of the Department were motivated in targeting Plaintiff’s decedent and in the use of excessive

force against him as part of an improper effort to help an officer of the Department and a

neighbor of Plaintiffs who lived near the subject property, and who had a history of disputes with

Decedent. See Am. Complaint, para. 12. The Defendant Officers deliberately targeted Isaiah M.

Hammett and employed unreasonable and excessive force against decedent and Plaintiff Dennis

L. Torres due, at least in part, to these improper personal motivations. Id. at 13.



                                                  9
       Plaintiffs have also pleaded that Defendant Officers and other officers and personnel of

the St. Louis Metropolitan Police Department and others acted in furtherance of the objective of

the conspiracy by falsely reporting the facts of the killing of Isaiah M. Hammett, and by taking

other actions to prevent Plaintiff’s decedent from being free from unreasonable use of force,

search and seizure and gaining his liberty. The conspiracy included but was not limited to the use

of excessive force, and the making of false and misleading statements after the events at issue so

as to justify the shootings and to create an appearance not in accordance with the actual facts of

the shooting and Plaintiff’s decedent’s death. Id. at 31.

       Plaintiffs have also alleged numerous facts supporting the existence of a conspiracy.

Plaintiffs have alleged that substantial evidence exists showing that the Defendant Officers

intentionally or recklessly used excessive, lethal force on decedent and then concealed and

altered evidence of their actions by staging the scene and filing false police reports. Am.

Complaint, para. 14. While purportedly executing a “search warrant” the Defendant Officers

were focused on Isaiah M. Hammett personally as the “target” of the raid. Id. Evidence disclosed

by Defendants from the scene and otherwise disproves the narrative provided by the Defendant

Officers in the police report. Id. Audio evidence and other evidence shows that the Defendant

Officers failed to adequately or properly announce their presence prior to entering the premises

or deploying the “flash bang” device. Id. Defendant Officers and other officers misrepresented or

falsified information relating to the pre-raid investigation of Isaiah M. Hammett for the purpose

of excusing the use of excessive force against him. Id. Evidence demonstrates that officers staged

the scene after the shooting to support the narrative presented by the Defendant Officers. Id.

Forensic evidence demonstrates that Isaiah M. Hammett did not use the firearm as described in




                                                 10
the Police Report and directly contradicts the narrative presented by the Defendant Officers. 2 Id.

The Police Report fails to identify the location of recovery of the Decedent’s firearm, and the

evidence demonstrates that the weapon was moved and then planted under the Decedent. Id.

Officers failed to make a complete and accurate inventory of the property removed from the

scene, removed evidence from the scene and failed to account for highly material evidence. Id.

Officers failed to preserve evidence which would have shown which firearms were discharged

during the incident, including shell casing evidence. Id. Officer(s) of the Department were

present at the scene but their presence was intentionally omitted from Police Reports. Id. At least

some of the bullets which struck Isaiah M. Hammett were fired after he was already

incapacitated and on the ground. Id. Clearly Plaintiffs have alleged far more than “mere legal

conclusions.” 3

       Defendant Officers also allege that decedent and Plaintiffs had no constitutional right to

an internal affairs investigation and therefore were not harmed by any cover up. First, Plaintiffs

have alleged a conspiracy to use excessive force in violation of the rights of Plaintiffs’ decedent

as well as Plaintiff Dennis Torres. See Counts I and V. Defendant Officers’ motion does not even

challenge these Counts, and Defendants’ “no right to an investigation” argument has no bearing

on these conspiracy claims. Furthermore, Plaintiffs have not alleged the “failure to perform an

investigation” claim, but instead the affirmative manufacture of false evidence. See Livers v.

Schenck, 700 F.3d 340, 360 (8th Cir. Neb. 2012). This clearly constitutes a violation of well-

established constitutional rights.

2
  Several Officer Defendants have now testified that Isaiah Hammett did not fire a single shot at
them while they were shooting him 24 times and he was “crumpling” to the floor.
3
  Again, as described above, the claim of the officers during deposition that they acted as they did
because they were “compromised” by a video camera on the house is further evidence of a
conspiracy, as the camera would have been open and obvious to the extensive surveillance
performed before the execution of the search warrant as described in the search warrant affidavit.
                                                11
III.   PLAINTIFFS’ STATE LAW CLAIMS AGAINST THE DEFENDANT OFFICERS
       (COUNTS IV AND VIII) ARE NOT BARRED BY OFFICIAL IMMUNITY.

       Defendant Officers allege that Plaintiff’s state law claims are barred by the affirmative

defense of official immunity. Official immunity is a qualified immunity and does not apply to

those discretionary acts done in bad faith or with malice. Davis v. Board of Educ. of City of

St. Louis, 963 S.W.2d 679, 689 (Mo.App. E.D. 1998); Teasley v. Forler, 548 F. Supp. 2d 694,

711 (E.D. Mo. 2008). [Emphasis supplied.] A defendant acts with malice when he wantonly does

that which a man of reasonable intelligence would know to be contrary to his duty and which

he intends to be prejudicial or injurious to another. Shell v. Ebker, 2006 WL 1026982, *11

(E.D.Mo. 2006). [Emphasis supplied.] An act is wanton when it is done of wicked purpose, or

when done needlessly, manifesting a reckless indifference to the rights of others. Id. See also

Williamson v. Steele, No. 4:12-CV-1548 CAS, 2015 WL 3620607, at *11 (E.D. Mo. June 9,

2015) (Denying correctional officers’ motion for summary judgment based on official immunity

where disputed question of fact existed as to whether officers acted maliciously). [Emphasis

supplied.]

       Where the plaintiffs’ allegations encompass a “conscious abuse of official duty and

power” which could fall within the scope of malice or bad faith, whether official immunity

applies is a question of fact which must be considered by the jury. Id. [Emphasis supplied.]

Missouri courts have also held that “The official immunity defense can also be overcome by

showing conscious wrongdoing.” Blue v. Harrah's N. Kansas City, LLC, 170 S.W.3d 466, 479

(Mo.App. 2005).

       In Teasley v. Forler, 548 F. Supp. 2d 694 (E.D. Mo. 2008), an officer was in pursuit of a

speeding truck which then pulled into a subdivision and “blacked out,” turning off its engine and

lights. See Id. at 699. The officer pulled his patrol car behind the truck, exited it, and walked

                                               12
between the two vehicles, giving verbal instructions to the occupants of the vehicle to show their

hands. Id. The officer testified that the vehicle “lunged” back towards him, and the officer fired

two shots. Id. The officer moved out of the way and the truck struck his patrol car. Id. Two of the

car’s six occupants were killed by the officer. See Id. As here, the officer asserted official

immunity under Missouri law based on his “discretionary” actions. See Id. at 710. The court

denied the officer’s motion for summary judgment, finding that “a reasonable jury could infer

from the evidence that Forler acted with malice or bad faith because firing two shots into the

back of a truck was contrary to his duty and intended to harm the occupants.” Id. See also

Moore v. City of Ferguson, Missouri, 213 F.Supp.3d 1138, 1149 (E.D.Mo., 2016) (Denying

motion for summary judgment based on official immunity under Missouri law where question

of fact existed as to whether officer acted with reckless indifference to rights of

decedent when decedent died after being tased).

         The Defendant Officers concede that Plaintiffs have alleged that their actions were done

in bad faith and constituted a conscious abuse of their powers and duties as police officers.

However, Defendants then remarkably contend that this is a bare legal conclusion because

“Plaintiffs’ Complaint is devoid of any factual allegation of “a malicious motive or purpose or of

conscious wrongdoing[.]” Memo. in Supp. at 13. As noted above, even in light of Iqbal and

Twombly, federal courts require only “notice” pleading and Plaintiffs are not required to plead

every fact in support of their claims. See Hamilton v. Palm, 621 F.3d 816, 817 (8th Cir. (Mo.)

2010).

         As demonstrated by Forler and Moore, supra, and numerous similar cases, a use of

excessive force in conscious disregard of an officer’s duty or in reckless disregard of a subject’s

rights itself is sufficient to establish “conscious wrongdoing” sufficient to negate an official



                                                13
immunity defense. Furthermore, Defendant Officers simply choose to ignore Plaintiffs’ actual

allegations set forth throughout the Amended Complaint, which go far beyond what Defendants

acknowledge. As discussed above, these allegations include a conspiracy to use excessive force

and to cover up that use of excessive force, at least in part for improper personal motivations

unrelated to the Defendant Officers’ official duties. These actions on their face are contrary to

the officers’ duties and intended to harm decedent and Plaintiffs.

       WHEREFORE Plaintiffs respectfully request that the Court enter its Order denying

Defendants’ Motion to Dismiss and for any other relief the Court deems just and appropriate, the

premises considered.

                                                     Respectfully submitted,
                                                     DOWD & DOWD, P.C.

                                             By:     /s/ Richard K. Dowd
                                                     Richard K. Dowd (33383)
                                                     Alex R. Lumaghi (56569)
                                                     211 N. Broadway, Suite 4050
                                                     St. Louis, MO 63102
                                                     (314) 621-2500
                                                     (314) 621-2503 Facsimile
                                                     rdowd@dowdlaw.net
                                                     alex@dowdlaw.net

                                                     Attorneys for Plaintiffs


                                CERTIFICATE OF SERVICE

       I hereby certify that the above motion was electronically filed this 9th day of December,
2019 and a copy was served by the Court’s electronic delivery system on all attorneys of record.
                                                     /s/ Richard K. Dowd




                                                14
